Holmes, J.,
dissenting in part. I must respectfully dissent from the opinion of the majority herein. Where a taxpayer, as here, makes extensive changes to his plant to accommodate a governmental environmental order, which modifications entail a great deal of capital expense that would not otherwise have been undertaken, it is only right that the taxpayer be given the consideration of relief from taxes upon that installation occasioned by such governmental order whose implementation has effected an improvement in the environment.
Although, as here, there may be a resulting net efficiency benefit to tike manufacturer due to the installation of the new boilers or other plant installation, in that regard an improvement or benefit accrues to the taxpayer. However, the facts remain that the installation was not initiated by the taxpayer, but by governmental order; that the installation was ordered for the overall public benefit, i.e., cleaner air; that the taxpayer expended significant sums to accommodate such order; and that the installation does indeed effect a higher air quality, and in this regard serves the public need.
In the evaluation of the totality of these circumstances I believe that a lawful conclusion may be reached that this equipment as installed by the taxpayer should reasonably be classified as pollution control devices, and therefore be given the benefit of the exemptions. I would affirm the Court of Appeals.
Locher, J., concurs in the foregoing dissenting opinion.